J-S54020-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

LISA J. KNECHT

                            Appellant                No. 1766 WDA 2015


             Appeal from the Judgment of Sentence May 29, 2015
            In the Court of Common Pleas of Westmoreland County
              Criminal Division at No(s): CP-65-CR-0002916-2012


BEFORE: BENDER, P.J.E., OTT, J., and MUSMANNO, J.

MEMORANDUM BY OTT, J.:                         FILED SEPTEMBER 20, 2016

        Lisa J. Knecht appeals from the judgment of sentence imposed on May

29, 2015, in the Court of Common Pleas of Westmoreland County. A jury

convicted Knecht of 11 counts of endangering the welfare of children

(EWOC).1 The trial court sentenced Knecht to an aggregate term of 13½ to

27 years’ imprisonment. Knecht raises six claims, challenging (1) the denial

of her motion for recusal, (2) the denial of her pre-trial motion in limine, (3)

the admission of irrelevant or hearsay testimony,2 (4) the denial of her
____________________________________________


1
    18 Pa.C.S. § 4304(a)(1).
2
  Pa.R.A.P. 2116(a) provides that “[n]o question will be considered unless it
is stated in the statement of questions involved or is fairly suggested
thereby.” We note Knecht’s challenge to the trial court’s evidentiary rulings
regarding the admission of testimony is framed as a single issue in the
Statement of Questions Involved.       However, the Argument section is
comprised of sub-arguments regarding various witnesses that were
(Footnote Continued Next Page)
J-S54020-16



motion for judgment of acquittal as to all counts and the separate request

for dismissal of Count 11,3 (5) the discretionary aspects of sentencing, and

(6) the sufficiency of the evidence to establish the element of knowledge

required for EWOC. Based upon the following, we affirm on the basis of the

trial court’s sound opinion.

        The EWOC convictions against Knecht resulted from Knecht’s actions in

allowing Donald Knecht, her husband, whom she knew had previous

convictions involving minors and “at the very least, had fondled his

daughter,”4 to be alone with children at her daycare facility, and to be alone

with their two grandchildren at their home.       The Honorable Rita Donovan

Hathaway has set forth a full procedural history as well as an extensive

discussion of the facts underlying Knecht’s convictions in her Pa.R.A.P.

1925(a) opinion, and, therefore, we need not restate the background of this

case herein. See Trial Court Opinion, 12/31/2015, at 1–14.


                       _______________________
(Footnote Continued)

previously raised in Knecht’s concise statement as separate issues. While
we do not condone Knecht’s format, we have considered these claims, which
have been separately addressed by the trial court in its opinion, as they are
fairly encompassed within the issue identified in the Statement of Questions
Involved.
3
  We note Knecht’s concise statement only preserves the issue with regard
to the court’s denial of the motion for judgment of acquittal as to Count 11.
See Knecht’s Pa.R.A.P. 1925(b) Statement, 11/5/2015, at ¶¶ 21–22.
4
    Trial Court Opinion, 12/31/2015, at 26.




                                            -2-
J-S54020-16



       Moreover, the trial court’s opinion provides a well-reasoned discussion

that thoroughly addresses and properly rejects the issues raised in this

appeal.5 See Trial Court Opinion, supra, at 15–336 (explaining: (1) The

trial court did not abuse its discretion in denying the motion for recusal

where the fact that the trial court recognized it was already familiar with the

case, and that it would be able to hear the case in April, 2015, was a

showing of judicial efficiency; (2) The trial court did not abuse its discretion

in denying Knecht’s pre-trial motion in limine seeking to preclude admission

of Donald Knecht’s convictions where the Commonwealth introduced

witnesses who stated Knecht was aware of his convictions; (3)(a) The

testimony of Erica Wilson, who stated that she observed Donald Knecht

looking at a young girl at the daycare in a strange way, was relevant to

Knecht’s knowledge, and Wilson’s testimony that Knecht was present when

the behavior took place advanced the inference that Knecht placed children

____________________________________________


5
  On October 29, 2015, the trial court ordered Knecht to file a Pa.R.A.P.
1925(b) concise statement of errors complained of on appeal. Knecht
complied with the trial court’s order by filing a concise statement on
November 5, 2015. On December 22, 2015, the trial court issued an opinion
pursuant to Rule 1925(a).
6
  We note that, in this appeal, Knecht does not present the separate claim
that the trial court abused its discretion by rejecting a negotiated guilty plea,
which was an issue raised by Knecht in her concise statement and addressed
by the trial court. See Trial Court Opinion, 12/31/2015, at 14–15. We
further note that Knecht does not challenge the weight of the evidence,
which was also raised in Knecht’s concise statement, and discussed by the
trial court in its opinion. See id. at 33–36.



                                           -3-
J-S54020-16



in Donald Knecht’s care knowing that he was a danger, and this testimony

was not so prejudicial to distract the jury, nor to outweigh its probative

value; (3)(b) The testimony of Barbara Huff, a caseworker for the

Westmoreland County Children’s Bureau, regarding the prior inconsistent

statement of Kristine Melville, Knecht’s daughter, was properly admitted as a

statement to impeach a witness; (3)(c) Detective Weaver’s testimony

regarding    items   recovered    from     the    marital   residence   (including

pornographic images of Knecht’s two grandchildren) was certainly relevant

although    the   Commonwealth     could    not    establish   that   Knecht     had

constructive knowledge that these items existed: It supported the inference

that Knecht knew she was endangering both the children at the daycare as

well as her own grandchildren by allowing her husband to watch both groups

unsupervised,     made   clear   Knecht    allowed   her    grandchildren   to    be

unsupervised in her own home with Donald Knecht, and the prejudice to

Knecht was outweighed by its probative value in establishing Knecht’s

knowledge she was violating a duty of care, an element of the EWOC charge

at Count 11; (3)(d) The Commonwealth’s cross-examination questioning of

Knecht to clarify the record regarding the year when Knecht first met her

husband, which was based upon information set forth in a pre-sentence

report, without any mention of the pre-sentence report that had been

prepared as a result of Knecht’s withdrawn guilty plea, was not error; (4)

The trial court did not err in denying Knecht’s request for judgment of

acquittal as to Count 11 (pertaining to Knecht’s grandchildren) because the

                                     -4-
J-S54020-16



Commonwealth sustained its burden of proving the elements of the crime

under Count 11, the court set out the correct elements for the charge of

EWOC, and nothing in the record suggests the jurors were confused by the

different charges; and (5) There was a plethora of evidence that Knecht did

not act after being informed that Donald Knecht was not legally permitted

around children unsupervised; the same would apply to Count 11 and

Knecht’s grandchildren who were sometimes present in the daycare, and

also often visited Knecht’s home.)7 As our review leads us to conclude no

____________________________________________


7
  Although Knecht has presented a challenge to the discretionary aspects of
sentence in her appellate brief, Knecht did not identify this issue separately
in her Rule 1925(b) statement, alleging only in the “Wherefore” clause that
the trial judge “abused her discretion in sentencing [Knecht] to 13½ to 27
years[’ imprisonment]. Knecht’s Pa.R.A.P. 1925(b) Statement, 11/5/2015.
See also Pa.R.A.P. 1925(b)(vii) (“Issues not included in the Statement
and/or not raised in accordance with the provisions of paragraph (b)(4) are
waived.”).

      Even if Knecht’s discretionary sentencing claim is regarded as
preserved by the concise statement, Knecht has failed to include a Pa.R.A.P.
2119(f) statement in her brief, and the Commonwealth has lodged an
objection to this omission. See Commonwealth’s Brief, at 33–35. See also
Commonwealth v. Trinidad, 96 A.3d 1031, 1039 (Pa. Super 2014)
(“Because Appellant neglected to include a separate Rule 2119(f) statement
in his brief and because the Commonwealth has objected to this omission,
we deem Appellant’s challenge to be waived.”).             Accordingly, the
discretionary sentencing issue has been waived.

       In any event, we would find no relief is due. The trial court had the
benefit of a pre-sentence report and explained the reason for its sentence,
and the record supports the aggregate sentence fashioned by the trial court.
Accordingly, we would find no abuse of discretion by the trial court in
imposing 10 standard range sentences of 1 to 2 years’ imprisonment on the
first 10 charges, and the maximum sentence of three-and-one-half to seven
(Footnote Continued Next Page)


                                           -5-
J-S54020-16



further elaboration is warranted by this Court,   we affirm on the basis of

Judge Hathaway’s December 31, 2015 opinion.8

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/20/2016




                       _______________________
(Footnote Continued)

years’ imprisonment on Count 11, with all sentences made to run
consecutively.
8
  To protect the privacy of the children involved in this case, we have not
attached a copy of the trial court’s opinion, which cannot be feasibly
redacted.



                                            -6-